

116 SRES 675 IS: Congratulating the men and women of the Commercial Crew Program of the National Aeronautics and Space Administration and Space Exploration Technologies Corporation and astronauts Robert L. Behnken and Douglas G. Hurley on the successful completion of the Crew Dragon Demo–2 test flight.
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 675IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Cruz (for himself, Mr. Cornyn, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONCongratulating the men and women of the Commercial Crew Program of the National Aeronautics and Space Administration and Space Exploration Technologies Corporation and astronauts Robert L. Behnken and Douglas G. Hurley on the successful completion of the Crew Dragon Demo–2 test flight.Whereas, on July 8, 2011, the space shuttle Atlantis launched from the Kennedy Space Center on the 135th and final flight (referred to in this preamble as STS–135) of the Space Transportation System of the National Aeronautics and Space Administration (referred to in this preamble as NASA);Whereas, following the retirement of the space shuttle Atlantis, which was the last space shuttle in the fleet of the Space Transportation System, and the formal end of the Space Shuttle Program on August 31, 2011, the United States lacked the domestic capability to launch astronauts to the International Space Station (referred to in this preamble as the ISS) from United States soil;Whereas, following the end of the Space Shuttle Program in 2011, the only method for transporting astronauts of the United States to the ISS was to purchase seats on the Soyuz spacecraft of Russia at a cost of approximately $86,000,000 per seat;Whereas, in 2011, NASA began investing money in what would become the Commercial Crew Program to stimulate efforts within the private sector to aid in the development and demonstration of safe, reliable, and cost-effective crew transportation capabilities to replace the Space Transportation System;Whereas, in August 2012, NASA awarded funding to 3 participants under the Commercial Crew Program, the Boeing Company, Sierra Nevada Corporation, and Space Exploration Technologies Corporation (referred to in this preamble as SpaceX), for the commercial development of fully integrated crew transportation capabilities;Whereas, in September 2014, NASA completed the down selection process and awarded contracts under the Commercial Crew Program to 2 participants, the Boeing Company and SpaceX, for commercially built and operated integrated crew transportation systems; Whereas, on January 19, 2020, NASA and SpaceX completed the launch escape demonstration of the Crew Dragon spacecraft and the Falcon 9 rocket, which was the final major flight test of the Crew Dragon spacecraft before a demonstration flight to the ISS with astronauts from the United States;Whereas, on May 30, 2020, Robert L. Behnken and Douglas G. Hurley became the first astronauts from the United States to launch to the ISS on a rocket of the United States from United States soil since STS–135 on July 8, 2011;Whereas Douglas G. Hurley had also served on the crew of STS–135 as the pilot;Whereas, on May 31, 2020, Robert L. Behnken and Douglas G. Hurley arrived safely at the ISS, docking the Crew Dragon spacecraft to the Harmony module of the ISS and joining Expedition 63 as crew members;Whereas, on August 1, 2020, Robert L. Behnken and Douglas G. Hurley departed the ISS after spending 2 months as crew members of Expedition 63;Whereas, on August 2, 2020, the Crew Dragon spacecraft safely splashed down off the coast of Florida;Whereas the successful completion of the Crew Dragon Demo–2 test flight marks a new chapter in human space exploration by transporting astronauts on a commercially built and operated spacecraft of the United States for the first time; andWhereas the continued leadership of the United States in space and space exploration is vital for—(1)both the national security and economic prosperity of the United States and the friends and allies of the United States; and(2)the continued development and exploration of space for the benefit of humankind: Now, therefore, be itThat the Senate—(1)congratulates the men and women of the Commercial Crew Program of the National Aeronautics and Space Administration (referred to in this resolution as NASA) and Space Exploration Technologies Corporation (referred to in this resolution as SpaceX) and astronauts Robert L. Behnken and Douglas G. Hurley on the successful completion of the Crew Dragon Demo–2 test flight;(2)honors the men and women of SpaceX and the Commercial Crew Program of NASA, who worked tirelessly to design, build, and operate the Crew Dragon spacecraft;(3)recognizes the contributions of all of the administrators, astronauts, engineers, scientists, and support staff—(A)who helped reach the milestone of the successful completion of the Crew Dragon Demo–2 test flight; and(B)whose dedication and continued efforts will ensure the continued leadership of the United States in space;(4)recognizes that NASA, through its programs of human space exploration, including Mercury, Gemini, Apollo, the Space Shuttle Program, the International Space Station, and the Commercial Crew Program, has inspired and continues to inspire generations of children to become engineers, scientists, and explorers, which has led the United States to maintain its precedent of leadership in human space exploration; and(5)reaffirms the commitment of the Senate to human space exploration for the benefit of humankind.